MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                FILED
this Memorandum Decision shall not be                                             Oct 12 2018, 7:11 am
regarded as precedent or cited before any
                                                                                      CLERK
court except for the purpose of establishing                                      Indiana Supreme Court
                                                                                     Court of Appeals
the defense of res judicata, collateral                                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John T. Wilson                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        October 12, 2018

V.R.                                                     Court of Appeals Case No.
                                                         18A-JV-693
Appellant,
                                                         Appeal from the Madison Circuit
        v.                                               Court
                                                         The Honorable G. George Pancol,
State of Indiana,                                        Judge
                                                         The Honorable Carl VanDorn,
Appellee.
                                                         Senior Judge
                                                         Trial Court Cause No.
                                                         48C02-1709-JD-280



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JV-693 | October 12, 2018                  Page 1 of 7
[1]   V.R. appeals his adjudication as a delinquent for committing acts that would

      constitute fraud as a level 6 felony if committed by an adult. V.R. raises one

      issue which we restate as whether the evidence is sufficient to sustain his

      adjudication as a delinquent. We affirm.

                                      Facts and Procedural History

[2]   In July 2017, V.R., J.G., K.C., and S.B. were walking in a park and found

      credit cards which belonged to Philip Lavelle. V.R. and the other individuals

      went to Walmart and Meijer, and Lavelle’s credit cards were used to purchase

      merchandise. K.C. gave V.R. headphones. J.G. received a phone and

      headphones. At around 8:00 a.m. on July 17, 2017, Lavelle received a call

      from someone who had found his wallet. Lavelle’s wallet did not have the

      cards in it and he discovered that his vehicle “had been rummaged through.”

      Transcript Volume I at 9.


[3]   On September 5, 2017, the State filed a petition alleging that V.R. committed

      acts that, if committed by an adult, would constitute theft and fraud as level 6

      felonies. The court held a factfinding hearing at which it heard testimony from

      Lavelle, J.G., V.R., and K.C. Lavelle testified that two of his credit cards were

      missing and that he became aware that the cards were used to complete

      transactions at Walmart and Meijer which he did not authorize. He testified

      that a total of $2,490.06 was charged to one of the cards and approximately

      $700 was charged to the other card.




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-693 | October 12, 2018   Page 2 of 7
[4]   When asked “you were all present at Walmart when the charges were made,”

      J.G. testified “[e]verybody was doing they own little thing. I am [J.G.]. I can

      only tell you about [J.G.]” and “[s]omebody was playing on the bikes. So they

      be doing what they feel. Just do what you do. I am not nobody’s keeper but

      [J.G.’s].” Id. at 14. The prosecutor asked “but you used those cards? Those

      cards were used at Walmart while you were there?” Id. at 16. J.G. replied

      “[y]eah.” Id. When asked “[a]nd you got items related to those transactions,”

      J.G. again replied “[y]eah.” Id.


[5]   V.R. testified “I didn’t see no purchases made” and, when asked why, answered

      “actually, we was all spread around the store.” Id. at 21. V.R. indicated that he

      did not know anything about the charges on the credit cards and that he first

      learned there were cards being used for purchases when he received a call from

      a detective. When asked “[n]ow, on the items that were purchased, did any of

      those end up in your possession,” V.R. replied “I did have an item” and “it was

      two headphones, little headphones.” Id. at 22. When asked “who had you get

      those,” V.R. answered “[K.C.],” and when asked “[h]e gave them to you,” V.R.

      replied “Uh huh.” Id. at 23. On cross-examination, the prosecutor asked V.R.

      about the headphones he received, and V.R. stated “I actually don’t even think

      they was from the store.” Id. at 25.


[6]   When asked “[d]o you remember telling . . . the police officer, that you all went

      to Walmart and that you had credit cards that didn’t belong to anyone in the

      group,” K.C. testified “[y]es. They belonged to me. I swiped them. Yes.” Id.

      at 29. When asked “so the persons that were there when the items were taken,

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-693 | October 12, 2018   Page 3 of 7
      okay, were bought, would be the persons that you were referring to that knew

      that the cards didn’t belong to anyone in the group. Would that be fair to say,”

      K.C. answered “[s]ure.” Id.


[7]   The court found that V.R. committed acts which, if committed by an adult,

      constituted fraud as a level 6 felony and found the allegation that he committed

      acts of theft to be not true. The court placed V.R. on supervised probation and

      scheduled a review hearing.


                                                   Discussion

[8]   The issue is whether the evidence is sufficient to sustain V.R.’s adjudication as a

      delinquent. When the State seeks to have a juvenile adjudicated as a delinquent

      for committing an act that would be a crime if committed by an adult, the State

      must prove every element of the crime beyond a reasonable doubt. J.L. v. State,

      5 N.E.3d 431, 442 (Ind. Ct. App. 2014). In reviewing a juvenile adjudication,

      this court will consider only the evidence and reasonable inferences supporting

      the judgment and will neither reweigh evidence nor judge the credibility of the

      witnesses. Id. If there is substantial evidence of probative value from which a

      reasonable trier of fact could conclude that the juvenile was guilty beyond a

      reasonable doubt, we will affirm the adjudication. Id.


[9]   V.R. claims the evidence is insufficient to sustain the delinquency adjudication.

      He argues the evidence did not show he had a credit card in his possession or

      used a credit card to purchase any items, that J.G. knew V.R. was in the store

      when the credit cards were used but did not know what V.R. was doing at the


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-693 | October 12, 2018   Page 4 of 7
       time, and that K.C. testified that he was the person who stole the cards. V.R.

       points to his testimony that he did not think the headphones he received from

       K.C. were from the stores. V.R. also argues that there is no evidence that he

       actively participated in the crime, that he knew the crime was going to happen

       or there was any agreement among the group to use the cards before the

       commission of the crime, that his group of friends left together, or that the

       headphones he received from K.C. were purchased with the stolen credit cards.


[10]   The State responds that it was not required to prove that V.R. personally

       possessed Lavelle’s credit cards or used them to make purchases and that the

       evidence was sufficient to show V.R. acted as an accomplice. It argues V.R.

       was present when the cards were found, knew the cards did not belong to

       anyone in the group, went to Walmart with the group after finding the cards,

       was present in the store when the stolen cards were used to purchase over

       $2,400 of property, and was given headphones by K.C. after the purchases were

       made. It argues the trial court was not required to believe V.R. and J.G.’s self-

       serving claims and it was entirely reasonable for the trial court to infer that V.R.

       and his friends, including K.C., were acting in concert.


[11]   Ind. Code § 35-43-5-4 provides in part that a person who, with intent to

       defraud, obtains property by using a credit card, knowing that the credit card

       was unlawfully obtained or retained, commits fraud, a level 6 felony. The State

       alleged in relevant part that V.R. “did, with intent to defraud, obtain property

       using a credit card knowing that the credit card was unlawfully obtained or

       retained.” Appellant’s Appendix Volume II at 16. A person who knowingly or

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-693 | October 12, 2018   Page 5 of 7
       intentionally aids, induces, or causes another person to commit an offense

       commits that offense. Ind. Code § 35-41-2-4. In determining whether a person

       aided another in the commission of a crime, the Indiana Supreme Court has

       considered the following four factors: (1) presence at the scene of the crime; (2)

       companionship with another engaged in criminal activity; (3) failure to oppose

       the crime; and (4) a defendant’s conduct before, during, and after the

       occurrence of the crime. D.J. v. State, 88 N.E.3d 236, 241-242 (Ind. Ct. App.

       2017) (citing Garland v. State, 788 N.E.2d 425, 431 (Ind. 2003)).


[12]   Here, the State presented evidence that V.R. was present when he and his

       friends obtained Lavelle’s credit cards, accompanied the group to the stores,

       and was present in the stores when K.C. used the cards to make the purchases.

       V.R. did not oppose the crime. K.C. gave V.R. a set of headphones, and J.G.

       received a phone and headphones. The evidence is sufficient, considering the

       factors above, to find V.R. acted as an accomplice. See D.J., 88 N.E.3d at 242

       (noting D.J. was present during the commission of the crime and did not

       oppose the crime and holding there was sufficient evidence to find he acted as

       an accomplice). V.R.’s argument that we credit his testimony or the testimony

       of the other witnesses constitutes a request to reweigh the credibility of the

       witnesses and the evidence, which we cannot do. See J.L., 5 N.E.3d at 442.


[13]   Based upon our review of the facts most favorable to the adjudication, we

       conclude the State presented evidence of probative value from which a

       reasonable factfinder could find beyond a reasonable doubt that V.R.

       committed delinquent acts constituting fraud if committed by an adult.

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-693 | October 12, 2018   Page 6 of 7
[14]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-693 | October 12, 2018   Page 7 of 7